Case 1:21-cv-00314-CKK Document 9-7 Filed 05/04/21 Page 1 of 3




           Exhibit E
                Case 1:21-cv-00314-CKK Document 9-7 Filed 05/04/21 Page 2 of 3


Dodge, Christopher D.. (CIV)

From:                          Jennifer Dickey
Sent:                          Wednesday, February 3, 2021 11:11 AM
To:                            Raghavan, Gautam EOP/WHO
Cc:                            Matt Wiener
Subject:                       Re: Resignation request
Attachments:                   ACUS resignation letter.pdf



Please see attached.

On Tue, Feb 2, 2021 at 5:06 PM Raghavan, Gautam EOP/WHO                                             wrote:

 Good afternoon,



 I am writing on behalf of President Biden to request your resignation from the Administrative Conference of
 the United States Council by 5:00 p.m. ET tomorrow, Wednesday, February 3. If you do not resign by that
 time, your appointment to the Council will be terminated.



 Thank you for your time and service.



 Gautam Raghavan

 Deputy Assistant to the President & Deputy Director

 Office of Presidential Personnel | The White House




                                                       1
         Case 1:21-cv-00314-CKK Document 9-7 Filed 05/04/21 Page 3 of 3




Jennifer B. Dickey



                                                           February 3, 2021

President of the United States
1600 Pennsylvania Avenue, N.W.
Washington, D.C. 20500

Dear President Biden,

Upon your request, I write to resign my position as a Council Member and Vice Chair of the
Administrative Conference of the United States, effective today. I was deeply honored to be
asked to serve in this position. Having been given no reason for this resignation request and
having heard no concerns about my performance on the Council, I can only assume that you have
decided to cut short my term because I was appointed by the previous President. That is your
prerogative and, although I am disappointed, I wish nothing but the best for the country and the
Administrative Conference of the United States going forward.

                                                           Very truly yours,

                                                           /s/ Jennifer B. Dickey

                                                           Jennifer B. Dickey
